 

Exhibit (10.23)

 

 

February 20, 2019

 

James V. Continenza

Re:  Executive Chairman Agreement

Dear Mr. Continenza:

You and Eastman Kodak Company (the “Company”) are entering into this mutually
agreeable form of employment agreement (this “Agreement”), which will be
effective as of February 20, 2019 (the “Effective Date”), and which sets forth
the terms of your employment as Executive Chairman of the Company for the
Scheduled Term set forth below.

1. Terms Schedule

Some of the terms of your employment are in the attached schedule (your
“Schedule”), which is part of this Agreement.

2. Scheduled Term

The term of this Agreement will begin on the Effective Date and, subject to
earlier termination as provided for in Section 6 herein, will end on the earlier
of (i) your resignation or removal from the Board of Directors of the Company
(the “Board”), and (ii) February 19, 2021 (the “Scheduled Term”).

3. Your Position, Performance and Other Activities

 

(a)

Position. You will be employed in the position stated in your Schedule.

 

(b)

Authority, Responsibilities, and Reporting. Your authority, responsibilities and
reporting relationships will be determined from time to time by the Board in
good faith.

 

(c)

Performance. You will devote as much time and attention as is reasonably
required to fulfill your responsibilities hereunder and will use good faith
efforts to discharge your responsibilities under this Agreement to the best of
your ability.

 

--------------------------------------------------------------------------------

 

 

(d)

Other Activities. During the Scheduled Term, you may (1) serve on corporate,
civic or charitable boards or committees, (2) manage personal investments, and
(3) serve as an employee for other companies where you are currently an
employee, so long as these activities, whether individually or in the aggregate,
do not materially interfere or conflict with your performance of your
responsibilities under this Agreement and do not violate Section 7 or 8 hereof
or the Employee’s Agreement (as defined below).  Should such activities as
described in this Section 3(d) appear to materially interfere or conflict with
your performance, the Company shall promptly notify you in writing so that you
may address any such interference or conflict.

 

(e)

Acknowledgment of Employee’s Agreement. You acknowledge and agree to comply with
the terms of Eastman Kodak Company Employee’s Agreement, which is attached
hereto as Exhibit 1 (the “Employee’s Agreement”). To the extent any terms of the
Employee’s Agreement are inconsistent with this Agreement, this Agreement shall
control.  For purposes of the Employee’s Agreement, you acknowledge and agree
that you are employed in the State of New York.

4. Your Compensation

 

(a)

Salary. During the Scheduled Term, you will receive an annual base salary (your
“Salary”). Commencing on the Effective Date, the starting amount of your Salary
will be the amount set forth in your Schedule. The Executive Compensation
Committee of the Board (the “Committee”) will review your Salary at least
annually and may increase it at any time for any reason. However, your Salary
may not be decreased at any time (including after any increase) absent your
prior written consent, and any increase in your Salary will not reduce or limit
any other obligation to you under this Agreement. Your Salary will be paid in
accordance with the Company’s normal practices for similarly situated
executives.  Your Salary shall be in lieu of, and not in addition to, any
director fees that you are otherwise entitled to receive, except as otherwise
has been or may be determined by the Board and in compliance with any applicable
Company policies.  

2

 

--------------------------------------------------------------------------------

 

 

(b)

Annual Incentive. During 2019 and each full year of the Scheduled Term
thereafter, you will be eligible to participate in the Company’s short-term
variable pay plan for its management level employees, currently known as
Executive Compensation for Excellence and Leadership (“EXCEL”) (your “Annual
Incentive”); provided, however, that you must be employed and not have given
notice or received notice of termination at the time your Annual Incentive is
paid to be eligible to receive such Annual Incentive.  Your annual target award
under the EXCEL plan will be determined in accordance with your Schedule. Any
actual award under the EXCEL plan in a given annual performance period will
depend upon performance against corporate goals selected by management and
approved by the Committee and will be paid in the discretion of the
Committee.  The terms of the EXCEL plan itself govern and control all
interpretations of the plan. The Annual Incentive, if any, will be payable in
accordance with the terms and conditions of the EXCEL plan.  For the avoidance
of doubt, if you have been terminated for any reason, given notice of your
resignation or received notice of termination prior to the date on which any
Annual Incentive is paid you shall automatically forfeit such Annual Incentive.

 

(c)

Long Term Incentive Awards. On or shortly after the Effective Date, you will be
granted, the equity-based awards stated in your Schedule which will be subject
to the terms and conditions set forth in the applicable award agreements except
as otherwise provided by this Agreement.  You acknowledge and agree that, during
the Scheduled Term, you are not entitled to any grants of equity-based awards
that you would have otherwise received solely in your capacity as a director.  

5. Your Benefits

 

(a)

Employee Benefit Plans. During the Scheduled Term, you will be entitled to
participate in each of the Company’s employee benefit and welfare plans,
including plans providing retirement benefits and medical, dental,
hospitalization, life and disability insurance, on a basis that is at least as
favorable as that provided to similarly situated executives of the Company,
subject to the terms of applicable Company plans as in effect from time to time.

 

(b)

Vacation. During the Scheduled Term, you will be entitled to paid annual
vacation in accordance with the Exempt Employee Flexible Time-Off Plan.

 

(c)

Business Expenses. During the Scheduled Term, you will be reimbursed for all
reasonable business expenses incurred by you in performing your responsibilities
under this Agreement, subject to the terms of applicable Company reimbursement
policies as in effect from time to time.

3

 

--------------------------------------------------------------------------------

 

 

(d)

Indemnification; Advancement of Expenses. Pursuant to the Company’s articles of
incorporation and bylaws, the Company will indemnify you and advance or
reimburse expenses to the same extent as the most favorable indemnification and
advancement or reimbursement of expenses provisions applicable to any member of
the Board. If the Company’s ability to make any payment contemplated by your
applicable indemnification and advancement or reimbursement of expenses
provisions depends on an investigation or determination by the Board or any
member of the Company, at your request the Company will use its best efforts to
cause the investigation to be made (at the Company’s expense) and to have the
Board reach a determination as soon as reasonably possible.  

6. Termination of Your Employment; End of Scheduled Term

 

(a)

No Reason Required. Neither you nor the Company is under any obligation to
continue your employment beyond the Scheduled Term. In addition, you  or the
Company may terminate your employment early at any time for any reason, or for
no reason, subject to compliance with Section 6(c); provided, however, if the
Company terminates your employment for any reason other than Cause prior to the
first anniversary of the Effective Date, the Company shall pay you an amount
equal to any remaining Base Salary that would have been due to you had your
employment not been terminated by the Company for any reason other than Cause
prior the first anniversary of the Effective Date, minus applicable withholdings
and deductions, to be paid in equal installments on the Company’s regular
payroll dates, in accordance with Section 6(k) below, and any of your stock
options which are outstanding and unvested as of the date of such termination of
your employment shall immediately become fully vested.

4

 

--------------------------------------------------------------------------------

 

 

(b)

Related Definitions.

 

1.

“Cause” means any of the following: (A) your Willful and continued failure or
refusal for a period of at least 60 days following delivery to you of a written
notification from the Board to attempt to perform the usual, customary or
reasonable functions of your positions other than due to a disability or
approved leave; or (B) your gross negligence or Willful misconduct in the
performance of your duties or obligations to the Company that is, as determined
by the Board in good faith, materially detrimental to the Company; or (C) your
conviction of any felony (other than a felony predicated on your vicarious
liability or involving a traffic violation) or crime involving moral turpitude;
or (D) your unlawful possession, use or sale of narcotics or other controlled
substances, or performing job duties while illegally used controlled substances
are present in your system; or (E) your material breach of this Agreement which,
if correctable, remains uncorrected for 20 days after written notice to you by
the Company of the breach; or (F) your material breach of a requirement of the
Kodak Business Conduct Guide which requirement has consistently resulted in the
termination of employment by employees who have committed similar breaches and
which, if correctable, remains uncorrected for 20 days after written notice to
you by the Company of the breach; or (G) your material breach of the Employee’s
Agreement.

 

2.

“Disability” means meeting the definition of disability under the terms of the
Kodak Long-Term Disability Plan and receiving benefits under such plan.

 

3.

“Willful” means any act done or omitted to be done not in good faith and without
reasonable belief that such action or omission was in the best interest of the
Company.

 

(c)

Advance Notice Generally Required.

 

1.

To terminate your employment before the end of the Scheduled Term, either you or
the Company must provide a Termination Notice to the other.  A “Termination
Notice” is a written notice that states the specific provision of this Agreement
on which termination is based, including, if applicable, the specific clause of
the definition of Cause and a reasonably detailed description of the facts that
permit termination under that clause; provided, that the failure to include any
fact in a Termination Notice that contributes to a showing of Cause does not
preclude the Company from asserting that fact in enforcing its rights under this
Agreement.

5

 

--------------------------------------------------------------------------------

 

 

2.

You and the Company agree to provide 30 days’ advance Termination Notice of any
termination, unless your employment is terminated by the Company for Cause or
because of your Disability or death. If you die or become Disabled after the
Company provides a Termination Notice without Cause, your termination will be
treated as a termination without Cause, effective as of the date of your
Disability or death.

 

3.

Following receipt of such notice, the Company may, at its sole discretion,
choose to either (1) waive that notice period (thereby immediately terminating
your employment) or (2) place you on paid leave, at your then-current salary for
any or all of the notice period.

 

(d)

Without Cause. If, during the Scheduled Term, but after the first anniversary of
the Effective Date, the Company terminates your employment without Cause:

 

1.

The Company will pay you the following at the end of your employment: (A) your
accrued but unpaid Salary through the last day of your employment and (B) any
accrued expense reimbursements and other cash entitlements (including for
accrued expense reimbursement for which supporting documentation is submitted
within 30 days after the termination of your employment) (together, your
“Accrued Compensation”). In addition, the Company will timely pay you any
amounts and provide you any benefits that are required, or to which you are
entitled, under any plan, contract or arrangement of the Company as of the end
of your employment (together, your “Other Benefits”).

 

2.

Subject to executing, delivering and not revoking a release of any and all
claims you may have against the Company (other than the rights and benefits
provided in Section 5 and the other rights under this Agreement that continue
following your employment) in a form reasonably provided by the Company such
that you have taken all action necessary for such release to become effective
and irrevocable no later than 65 days following your date of termination, the
Company shall pay you, subject to applicable deductions and withholdings, and in
accordance with Sections 6(j) and 6(k) below, (a) an amount, if any, equal to
any Annual Incentive for the fiscal year ending immediately prior to the year in
which your employment is terminated by the Company without Cause that was
forfeited upon such termination, subject to the Company’s achievement of
applicable performance targets consistent with the terms of the EXCEL plan, and
(b) an amount, if any, equal to the Annual Incentive that was forfeited upon
termination in respect of the fiscal year in which your termination of
employment occurs, pro-rated based upon the number of days from the beginning of
such fiscal year through the date of your termination of employment (the
“Pro-Rata Annual Incentive for the Termination Year”), subject to the Company’s
achievement of applicable performance targets consistent the terms of the EXCEL
plan.  The calculation of payment(s), if any, set forth in this Section 6(d)(3)
shall be made in accordance with the terms of the EXCEL plan.

6

 

--------------------------------------------------------------------------------

 

 

(e)

For Cause or Your Voluntary Termination. If, during the Scheduled Term, the
Company terminates your employment for Cause or you terminate your employment
for any reason, the Company will pay your Accrued Compensation and your Other
Benefits.  Effective upon the date of this termination for Cause or  voluntary
termination at your election for any reason, all of the unvested portion of your
remaining equity-based awards (other than restricted stock units granted to you
solely in your capacity as a director prior to the Effective Date) will be
immediately forfeited.

 

(f)

For Your Disability or Death.  If, during the Scheduled Term, your employment
terminates as a result of your Disability or death, the Company will pay (1)
your Accrued Compensation, and will provide you (2) your Other Benefits.

 

(g)

You hereby acknowledge and agree that you shall not be eligible for any payment
or benefit under the Termination Allowance Plan if your employment ceases under
Sections 6(a), (d), or (e) herein.

 

(h)

Benefits Bearing.  In no event shall any of the payments or benefits provided
under this Section 6 be “benefits bearing.”

 

(j)

Timing. The benefits provided in this Section 6 will begin at the end of your
employment, and any cash payments owed to you under this Section 6 (other than
under Section 6(a)) will be paid in one lump sum 65 days following your date of
termination except that any Pro-Rata Annual Incentive for the Termination Year
shall be paid in the year following the year in which such termination of
employment occurs.     

7

 

--------------------------------------------------------------------------------

 

 

(k)

Section 409A. This Agreement is intended to comply with or be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder and other official guidance issued
thereunder (“Section 409A”) with respect to amounts or benefits, if any, subject
thereto and shall be interpreted, construed and performed consistent with such
intent. To the extent you would otherwise be entitled to any payment that under
this Agreement, or any plan or arrangement of the Company or its affiliates,
constitutes “deferred compensation” subject to Section 409A, and that if paid
during the six months beginning on the date of termination of your employment
would be subject to the Section 409A additional tax because you are a “specified
employee” (within the meaning of Section 409A and as determined by the Company),
the payment will be paid to you on the earlier of the day following the
six-month anniversary of your date of termination or your death. Similarly, to
the extent you would otherwise be entitled to any benefit (other than a payment)
during the six months beginning on termination of your employment that would be
subject to the Section 409A additional tax, the benefit will be delayed and will
begin being provided (together, if applicable, with an adjustment to compensate
you for the delay) on the earlier of the six-month anniversary of your date of
termination or your death. In addition, any payment or benefit due upon a
termination of your employment that represents “deferred compensation”‘ subject
to Section 409A shall be paid or provided to you only upon a “separation from
service” as defined in Treas. Reg. § 1.409A-1(h). Each payment under this
Agreement shall be deemed to be a separate payment for purposes of Section 409A,
amounts payable under Sections 6(a) and 6(d)(1) through 6(d)(2)(a) of this
Agreement shall be deemed not to be “deferred compensation” subject to Section
409A to the extent provided in the exceptions in Treas. Reg. Sections
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Treas. Reg. Section 1.409A-1 through A-6.  Notwithstanding
anything to the contrary in this Agreement, the Company and its officers,
directors, employees or agents make no representations or guarantees that the
terms of this Agreement or the arrangements described in this Agreement, in each
case, as written, comply with or are exempt from the provisions of Section 409A
or that the payments and benefits provided under this Agreement are or will be
exempt from, or compliant with, Section 409A, and in no event shall the Company
and its officers, directors, employees or agents be liable for all or any
portion of any taxes, penalties, interest or other expenses that you may incur
on account of any non-compliance with Section 409A.

8

 

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from Section
409A pursuant to Treas. Reg. Section 1.409A-1(b)(9)(v)(A) or (C) shall be paid
or provided to you only to the extent that the expenses are not incurred, or the
benefits are not provided, beyond the last day of your second taxable year
following your taxable year in which the “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
your third taxable year following the taxable year in which your “separation
from service” occurs. Except as otherwise expressly provided herein, to the
extent any expense reimbursement or the provision of any in-kind benefit under
this Agreement is determined to be subject to Section 409A, the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

7. Confidential Information

You acknowledge and agree that confidential information, including, without
limitation, Company intellectual property, customer lists and other proprietary
business information, obtained by you while employed by the Company or any of
its subsidiaries concerning the business affairs of the Company or any
subsidiary of the Company are the property of the Company or such subsidiary
(hereinafter, “Confidential Information”). Consequently, you agree that, except
to the extent required by applicable law, statute, ordinance, rule, regulation
or orders of courts or regulatory authorities, you shall not at any time
(whether during or after your employment) disclose to any unauthorized person or
use for your own account any Confidential Information without the prior written
consent of the Company, unless and to the extent that the aforementioned matters
are or become generally known to and available for use by the public other than
as a result of your acts or omissions to act or as required by law.

9

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, nothing in this Section 7, this Agreement, the
Employee’s Agreement, or any other agreement or Company policy (a) prohibits or
prevents you from making reports or assisting in the investigation of possible
violations of federal law or regulation with any governmental agency, official,
or entity in accordance with the provisions and rules of Section 21F of the
Exchange Act, Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(b) requires notification or prior approval by the Company of any such report or
assistance; provided that, you are not authorized to disclose communications
with counsel that were made for the purpose of receiving legal advice or that
contain legal advice on behalf of the Company or any of its subsidiaries, or
that are protected by the Company’s or any of its subsidiaries’ attorney work
product or similar privilege. Furthermore, in accordance with the Defend Trade
Secrets Act, 18 U.S.C. § 1833(b), and other applicable law, you shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made (1) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, in each case, solely for the purpose of reporting or
investigating a suspected violation of law or (2) in a complaint or other
document filed in a lawsuit or proceeding, if such filings are made under seal.

You shall deliver to the Company at the termination of your employment, or at
any other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) containing or constituting Confidential Information which you may then
possess or have under your control.

8. On-going Restrictions on Your Activities

 

(a)

Related Definitions.

 

1.

“Competitive Enterprise” means any business enterprise that derives more than
20% of its revenue from any activity that competes anywhere with any activity
that the Company is then engaged in and which activity generates more than 10%
of the Company’s revenue.

 

2.

“Client” means any client or prospective client of the Company to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your  employment by the Company.

 

3.

“Solicit” means any direct or indirect communication that in any way invites,
advises, encourages or requests any person to take or refrain from taking any
action.

 

(b)

Your Importance to the Company and the Effect of this Section 8. You acknowledge
that:

10

 

--------------------------------------------------------------------------------

 

 

1.

In the course of your involvement in the Company’s activities, you will have
access to Confidential Information and the Company’s client base and will profit
from the goodwill associated with the Company. On the other hand, in view of
your access to Confidential Information and your importance to the Company, if
you compete with the Company for some time after your employment, the Company
will likely suffer significant harm. In return for the benefits you will receive
from the Company and to induce the Company to enter into this Agreement, and in
light of the potential harm you could cause the Company, you agree to the
provisions of this Section 8. The Company would not have entered into this
Agreement if you did not agree to this Section 8.

 

(c)

Transition Assistance. During the 90 days after a Termination Notice has been
given, you will take all actions the Company may reasonably request to maintain
for the Company the business, goodwill and business relationships with any
Clients.

 

(e)

Non-Solicitation of Clients. Until the end of the twelve (12) month period
following the end of the Scheduled Term, you will not Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Company or interfere with or damage any relationship
between the Company and a Client.

 

(f)

Non-Solicitation of Company Employees. Until the end of the twelve  (12) month
period following the end of the Scheduled Term, you will not attempt to Solicit
anyone who is then an employee or consultant of the Company (or who was an
employee or consultant of the Company within the prior six months) to resign
from or cease to provide services to the Company or to apply for or accept
employment with any Competitive Enterprise.

 

(g)

Notice to New Employers. Before you accept employment with any other person or
entity while this Section 8 is in effect, you will provide the prospective
employer with written notice of the provisions of this Section 8 and will
deliver a copy of the notice to the Company.

11

 

--------------------------------------------------------------------------------

 

 

(h)

Other Employment.  Notwithstanding anything to the contrary contained in this
Agreement or the Employee’s Agreement, no term or condition of this Agreement or
the Employee’s Agreement shall restrict you from continuing employment as Chief
Executive Officer of Vivial, Inc. in a manner substantially similar to how such
employment is conducted as of the date of this Agreement.  You hereby represent
and warrant to the Company that (a) the execution, delivery and performance of
this Agreement by you does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which you are a party or by which you are bound, (b) you are not a
party to or bound by any employment agreement, consulting agreement, non-compete
agreement, confidentiality agreement or other restriction with any other person
or entity, which would be breached by entering into this Agreement, and (c) you
will abide by all contractual obligations that you may have to all prior
employers or other persons or entities, and you will not retain, review, or
utilize any other person's or entity's confidential or proprietary information
or trade secrets in connection with your work for the Company, or share or
disclose any such information with or to the Company or any of its personnel.
You agree to immediately notify the Company, in writing, if any representation
in this Section 8 is or becomes untrue or inaccurate at any time. In addition,
should you become aware of any reason that you cannot remain employed by the
Company or fully execute your responsibilities for the Company, or should a
former employer or any other person or entity allege that you are in violation
of any obligation to such person or entity, or if you believe any violation of
law exists relating to the Company, you promise to immediately so notify the
Company in writing.

9. Effect on Other Agreements; Entire Agreement

This Agreement and the Employee’s Agreement contain the entire agreement between
you and the Company with respect to the relationship contemplated by this
Agreement and supersedes any earlier agreement, written or oral, with respect to
the subject matter of this Agreement. In entering into this Agreement, no party
has relied on or made any representation, warranty, inducement, promise or
understanding that is not in this Agreement or the Employee’s Agreement.

12

 

--------------------------------------------------------------------------------

 

9a.Indemnification

Pursuant to the Company’s articles of incorporation and bylaws, the Company will
indemnify you and advance or reimburse expenses to the same extent as the most
favorable indemnification and advancement or reimbursement of expenses
provisions applicable to any member of the Board. If the Company’s ability to
make any payment contemplated by your applicable indemnification and advancement
or reimbursement of expenses provisions depends on an investigation or
determination by the Board or any member of the Company, at your request the
Company will use its best efforts to cause the investigation to be made (at the
Company’s expense) and to have the Board reach a determination as soon as
reasonably possible.  For the avoidance of doubt, the obligations of the Company
under this Section 9(a), shall include if you are or were involved in any matter
(including, without limitation as a party or witness) or is threatened to be
made so involved in any threatened, pending or completed investigation, claim,
action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”) by reason of the fact that you are or were a
director, officer or agent of the Company and shall cover Proceedings whether
now pending or hereafter commenced and shall be retroactive to cover acts or
omissions or alleged acts or omissions relating to the Company or any of its
affiliates that take pace during your tenure with the Company, subject to the
terms set forth above.

10.Successors

 

(a)

Assignment by You. You may not assign this Agreement without the Company’s
consent. Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process. Any attempt to effect any of the preceding in violation of
this Section 10, whether voluntary or involuntary, will be void.

 

(b)

Assumption by any Surviving Company. Before the effectiveness of any merger,
consolidation, statutory share exchange or similar transaction (including an
exchange offer combined with a merger or consolidation) involving the Company (a
“Reorganization”) or any sale, lease or other disposition (including by way of a
series of transactions or by way of merger, consolidation, stock sale or similar
transaction involving one or more subsidiaries) of all or substantially all of
the Company’s consolidated assets (a “Sale”), the Company will cause (1) the
Surviving Company to unconditionally assume this Agreement in writing and (2) a
copy of the assumption to be provided to you. After the Reorganization or Sale,
the Surviving Company will be treated for all purposes as the Company under this
Agreement. The “Surviving Company” means (A) in a Reorganization, the entity
resulting from the Reorganization or (B) in a Sale, the entity that has acquired
all or substantially all of the assets of the Company.

13

 

--------------------------------------------------------------------------------

 

11.General Provisions

 

(a)

Withholding. You and the Company will treat all payments to you under this
Agreement as compensation for services. Accordingly, the Company may withhold
from any payment any taxes that are required to be withheld under any law, rule
or regulation.

 

(b)

Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

 

(c)

No Set-off or Mitigation. Your and the Company’s respective obligations under
this Agreement will not be affected by any set-off, counterclaim, recoupment or
other right you or any member of the Company may have against each other or
anyone else (except as this Agreement specifically states). You do not need to
seek other employment or take any other action to mitigate any amounts owed to
you under this Agreement, and those amounts will not be reduced if you do obtain
other employment.

 

(d)

Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (1) on the business day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (2) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (3) on the
third business day after the business day sent if delivered by registered or
certified mail, return receipt requested, in each case to the following address
or number (or to such other addresses or numbers as may be specified by notice
that conforms to this Section 11(d)):

If to you, to the address stated on the first page of this Agreement with a copy
to:

Jessica T. Rosenberg
Kasowitz, Benson, Torres LLP
1633 Broadway
New York, New York 10019
jrosenberg@kasowitz.com

14

 

--------------------------------------------------------------------------------

 

If to the Company or any other member of the Company, to:

Eastman Kodak Company

343 State Street

Rochester, New York 14650-0224

Attention: General Counsel

 

 

(e)

Amendments and Waivers. Any provision of this Agreement or the Employee’s
Agreement may be amended or waived, but only if the amendment or waiver is in
writing and signed, in the case of an amendment, by you and the Company or, in
the case of a waiver, by the party that would have benefited from the provision
waived. Except as this Agreement or the Employee’s Agreement otherwise provides,
no failure or delay by you or the Company to exercise any right or remedy under
this Agreement will operate as a waiver, and no partial exercise of any right or
remedy will preclude any further exercise.

 

(f)

Jurisdiction; Choice of Forum; Costs. You and the Company irrevocably submit to
the exclusive jurisdiction of any state or federal court located in the County
of New York over any controversy or claim arising out of or relating to or
concerning this Agreement or any aspect of your employment with the Company
(together, an “Employment Matter”). Both you and the Company (1) acknowledge
that the forum stated in this Section 11(f) has a reasonable relation to this
Agreement and to the relationship between you and the Company and that the
submission to the forum will apply even if the forum chooses to apply non-forum
law, (2) waive, to the extent permitted by law, any objection to personal
jurisdiction or to the laying of venue of any action or proceeding covered by
this Section 11(f) in the forum stated in this Section, (3) agree not to
commence any such action or proceeding in any forum other than the forum stated
in this Section 11(f) and (4) agree that, to the extent permitted by law, a
final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on you and the Company. However, nothing in
this Agreement precludes you or the Company from bringing any action or
proceeding in any court for the purpose of enforcing the provisions of this
Section 11(f). To the extent permitted by law, the Company will pay or reimburse
any reasonable expenses, including reasonable attorney’s fees, you incur as a
result of any Employment Matter.

 

(g)

Governing Law. This Agreement will be governed by and construed in accordance
with the law of the State of New York applicable to contracts made and to be
performed entirely within that State.

 

(h)

Counterparts. This Agreement may be executed in counterparts, each of which will
constitute an original and all of which, when taken together, will constitute
one agreement.

15

 

--------------------------------------------------------------------------------

 

 

(i)

Legal Fees.  You shall be entitled to be reimbursed by the Company in an amount
not to exceed $30,000 for reasonable legal fees and expenses incurred by you in
connection with negotiating and documenting this Agreement, subject to receiving
customary back-up documentation regarding such fees and expenses within thirty
(30) days following the Effective Date. Reimbursement for such fees and expenses
shall be made within thirty (30) days after receipt of documentation reasonably
acceptable to the Company, but in no event later than the last day of the
taxable year following the taxable year in which such fees and costs were
incurred.

[signature page follows]

16

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

 

 

 

 

 

 

By:  /s/ David Bullwinkle

 

 

 

Name:  David Bullwinkle

 

 

 

Title:    Chief Financial Officer and Senior Vice President






[Signature page to Executive Chairman Agreement]

--------------------------------------------------------------------------------

 

 

 

EXECUTIVE CHARIMAN

 

/s/ James V. Continenza

 

 

 

James V. Continenza

 

[Signature page to Executive Chairman Agreement]

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

James V. Continenza

Executive chairman Agreement

EFFECTIVE FEBRUARY 20, 2019
Terms Schedule

Position

Executive Chairman, Eastman Kodak Company

Base Salary

$1,000,000

Annual Cash Performance Incentive under the Company’s Executive Compensation for
Excellence and Leadership (EXCEL) Plan1 (or successor plan thereto)

The target level for your Annual Incentive will be 75% of your Base Salary,
predicated on the achievement by the Company of the goals set by the
Compensation Committee for each fiscal year.

The maximum payout under the EXCEL plan is 200%.

 

Long-Term Incentive Compensation

On the Effective Date, you will be granted the following stock options (which
number of options and exercise prices are subject to adjustment in accordance
with the terms and conditions of the Eastman Kodak Company 2013 Omnibus
Incentive Plan (as amended effective May 22, 2018 and as it may be further
amended, the “Plan”) ):

Tranche 1 (1,150,000 Stock Options)

The strike price of the Stock Options in Tranche 1 will be equal to the Fair
Market Value (as defined in the Plan) on the grant date.

Tranche 2 (700,000 Stock Options)

The strike price of the Stock Options in Tranche 2 will be split into two parts.

The first 350,000 will be equal to the Fair Market Value (as defined in the
Plan) on the grant date plus $1.50.

The second 350,000 will be equal to the Fair Market Value (as defined in the
Plan) on the grant date plus $3.00.

Tranche 3 (200,000 Stock Options)

The strike price of the Stock Options in Tranche 3 will be equal to $12.00.

The Stock Options granted in Tranche 1, Tranche 2 and Tranche 3 will vest as
follows: (i) 50% on the grant date and (ii) the remaining 50% in substantially
equal installments on each of the date that is 3 months, 6 months, 9 months and
12 months following the grant date, subject to continued employment through each
applicable vesting date, except as otherwise expressly provided for in the
Executive Chairman Agreement or in the applicable award agreement.

 

 

 

 

1 

EXCEL plan performance metrics are determined annually by the Executive
Compensation Committee.

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 1

(Terms of Eastman Kodak Company Employee’s Agreement)

 

EASTMAN KODAK COMPANY
EMPLOYEE’S AGREEMENT

PREAMBLE

Eastman Kodak Company and its affiliates and subsidiaries (hereinafter
collectively called “Kodak”) operate in very competitive environments around the
world. As part of your employment, you may from time to time have access to
confidential and proprietary company information. This Employee’s Agreement
(this “Agreement”) governs certain understandings between Kodak and you
regarding your work for Kodak, its confidential and proprietary information, and
your responsibilities to Kodak including, but not limited to, nondisclosure of
Kodak’s  Confidential Information and Proprietary Information (each as defined
below), assignment of rights, improper competition (as applicable), and
non-solicitation.

BACKGROUND

I understand that Kodak is engaged in the research, development, manufacture,
use, marketing and sale of and services related to equipment, materials
(including, but not limited to, photographic and other imaging media), software,
firmware, components, web applications, multimedia data including, but not
limited to, audio information, hardcopy information, digital information
(including but not limited to metadata), chemicals, and systems including any of
the foregoing (collectively, “Kodak Business”). I also understand that, in
connection with the Kodak Business, I will be exposed to and may generate
information including, but not limited to, technical, marketing, accounting,
cost, sales, medical, personnel data, customer lists, vendor lists, production
procedures, administrative and service information (hereinafter collectively
“Kodak Proprietary Information”). I further understand that Kodak requires its
employees to assign to it all right, title and interest in and to all worldwide
inventions, discoveries, improvements, patents, trade secrets, trademarks, mask
works, any and all other copyrightable subject matter, and any application for
any of the foregoing (hereinafter separately and collectively called “Rights”)
within or arising out of any field of employment in which they work during their
employment by Kodak and for a period of time after termination of employment
from Kodak as described more fully below, and that this Agreement is essential
for the full protection of the Kodak Business.

 

 

--------------------------------------------------------------------------------

 

 

Therefore, in consideration of my employment by Kodak and of certain other
benefits to be received by me in connection with such employment, it is
understood and agreed as follows:

1.

Nondisclosure

During my employment by Kodak, and thereafter, I will not disclose to any person
or entity or make use of any Kodak Proprietary Information, trade secret, or
other information of a confidential nature regarding the Kodak Business or the
commercial, financial, technical or business affairs of Kodak, including such
trade secret, proprietary or confidential information of any customer or other
entity to which Kodak owes an obligation not to disclose such information, which
I acquire during my employment by Kodak, including, but not limited to, records
kept in the ordinary course of business (hereinafter collectively called “Kodak
Confidential Information”), except as such disclosure or use may be required in
connection with my work as an employee of Kodak. I understand that this
restriction prohibits disclosure to Kodak affiliates and subsidiaries in which
Kodak owns less than 80% of the stock, unless I receive written authorization
for specific disclosures from my management.  Notwithstanding the foregoing, in
accordance with the Defend Trade Secrets Act, 18 U.S.C. § 1833(b), and other
applicable law, nothing in this section 1, this Employee’s Agreement, or any
other agreement or Kodak policy shall prevent me from, or expose me to criminal
or civil liability under federal or state trade secret law for, (a) directly or
indirectly sharing any trade secrets or other Confidential Information (except
information protected by Kodak’s or any of its subsidiaries’ attorney-client or
work product privilege) with an attorney or with any federal, state, or local
government agencies, regulators, or officials, for the purpose of investigating
or reporting a suspected violation of law, whether in response to a subpoena or
otherwise, without notice to Kodak, or (b) disclosing Kodak’s trade secrets in a
filing in connection with a legal claim, provided that the filing is made under
seal.

2.

Assignment of Rights

 

2.1

I hereby assign and transfer to Kodak all of my right, title and interest in and
to all Rights that are made or conceived by me, alone or with others: (i) during
my employment by Kodak, that are within or arise out of any general field of the
Kodak Business in which I have been employed or have worked during my employment
by Kodak; and (ii) during my employment by Kodak and within the two (2) years
following the termination of my employment from Kodak, that (a) arise out of any
work I perform or information I received regarding the Kodak Business which I
received while employed by Kodak; or (b) arise from work that Kodak authorizes
me to perform for or on behalf of any person or entity affiliated with Kodak.

 

2.2

While employed in California, no employee will be required to make an assignment
of any invention to the extent prohibited by California Labor Code §2870(a) (a
copy of which will be made available to any employee upon request).

 

 

--------------------------------------------------------------------------------

 

 

 

2.3

I will fully disclose to Kodak as promptly as available all information known or
possessed by me concerning the Rights referred to in the preceding section 2.1,
and upon request by Kodak and without any further remuneration in any form to me
by Kodak, but at the expense of Kodak, execute all applications for patents and
for copyright registrations, assignments thereof and other instruments and do
all things which Kodak deems necessary to vest and maintain in it the entire
right, title and interest in and to all such Rights.

3.

Improper Competition

 

3.1

The restrictions contained in this section 3 will apply during my employment by
Kodak and continue after the termination of my employment for any reason (except
if I am involuntarily terminated without Cause unrelated to my breach or
threatened breach of my obligations in this Agreement) for a period equal to
twelve (12) months (the “Post Employment Period”).

 

3.2

During the Post Employment Period, I will, prior to accepting employment with a
Competing Business (as defined in section 3.3), inform that Competing Business
of the existence of this Agreement and provide a copy to that Competing
Business.

 

3.3

During the Post-Employment Period, the restrictions of section 3.3 will apply
only to my work or activities within the relevant geographic area(s) or with the
accounts, as defined in this section.

 

3.3.1

If I was employed by Kodak in a sales or service job immediately prior to the
termination of my employment, and if my responsibilities were confined to
specific territories, accounts, or regions, then the restrictions will apply to:
(a) any and all sales or service territories, or regions in which I worked
within the two (2) years prior to termination of my employment and, (b) the then
existing accounts and prospective accounts of Kodak with which I worked within
the two (2) years immediately preceding termination of my employment with Kodak.

 

3.3.2

If, immediately prior to the termination of my Kodak employment: (a) I was
employed by Kodak in a sales or service job and my responsibilities were not
confined to specific territories, accounts or regions, or (b) if I was employed
by Kodak in any other capacity, then the relevant geographic area(s) will
consist of the United States and any other country to which my responsibilities
extended, unless a narrower geographic area would be sufficient to protect from
disclosure the Kodak Confidential Information of which I have knowledge.

 

 

--------------------------------------------------------------------------------

 

 

I understand and agree that the foregoing geographic restrictions are necessary
in light of the international scope of the Kodak Business and the business of
Kodak’s competitors, and that the disclosure or use anywhere of Kodak
Confidential Information to or for the benefit of a Competing Business would
irreparably harm Kodak.

 

3.3.3

I understand that this section 3 will not be effective at any time during which
I am employed by Kodak in the State of California.

 

4.

Non-solicitation

In order to protect Kodak’s trade secrets, during my Kodak employment and for a
period of one (1) year after termination of my employment for any reason
(whether voluntarily or involuntarily or with or without cause), I will not,
directly or indirectly, either for myself or for the benefit of any other person
or entity: (i) induce or attempt to induce any employee of Kodak to leave the
employ of Kodak, (ii) in any way interfere with the relationships between Kodak
and any employee of Kodak, (iii) employ or otherwise engage as an employee,
independent contractor or otherwise, any person who has been an employee of
Kodak during the six (6) months immediately preceding such employment(iv)
solicit, entice, call upon or contact in any way, for the purpose or with the
effect of diverting or taking away or attempting to divert or take away, any of
Kodak’s customers or suppliers and suppliers to do business with a Competing
Business.

5.

Return of Property

I agree that, upon termination of my employment for any reason (whether
voluntary or involuntary or with or without cause), I will immediately return to
Kodak, (i) all Kodak Confidential Information in any form (including without
limitation printed, handwritten, and electronically-stored materials or
information), together with all copies, thereof, within my possession, custody
or control and; (ii) all other Kodak property in my possession, custody or
control, including, but not limited to, office keys, identification badges or
passes, personal devices (including, but not limited to, cellular phones,
smartphones, tablets, laptops, or the like), Kodak credit cards, automobiles,
computer equipment, hardware and software (“Kodak Property”). Under no
circumstances will I deliver or give such Kodak Confidential Information or
Kodak Property to any person or entity without Kodak management’s advance
written permission and, upon Kodak’s request, I will verify that I have not done
so.

6.

At-Will Employment

I understand that, regardless of any statement made to me or contained in any
handbook, policy statement, or other document, my employment will be “at-will”.
That is, I will be free to terminate my employment at any time, for any reason,
and Kodak is free to do the same. No other agreement relating to this issue will
be effective unless it is contained in a written agreement which: (1) mentions
me by name; (2) references this Agreement by name and date; (3) specifically
acknowledges that it is intended to amend this Agreement; and (4) is signed by a
Kodak corporate officer and me.

 

 

--------------------------------------------------------------------------------

 

 

7.

Business Conduct

I understand that Kodak is an ethical company and that I am required to adhere
to Kodak’s policies and procedures regarding ethical business practices,
including, but not limited to, Kodak’s conflict of interest policy and policies
concerning the protection of Kodak Confidential Information. I understand that
my failure to do so constitutes a breach of this Agreement.

8.

Miscellaneous.

 

8.1

I agree that Kodak has provided me with valuable consideration for accepting the
terms and conditions set forth in this Agreement, including those set forth in
section 3. Among other things, that consideration includes my employment and/or
continued employment and certain benefits to be received by me in connection
with such employment, some of which may be conditioned upon a validly executed
Employee’s Agreement.

 

8.2

This Agreement replaces any and all previous agreements relating to the same or
similar matters that I may have entered into with Kodak with respect to my
present or any future period of employment by Kodak. Further, the terms of this
Agreement shall inure to the benefit of the successors and assigns of Kodak and
shall be binding upon my heirs, assigns, administrators and representatives. No
oral agreement, statement or representation shall be effective to alter the
terms of this Agreement.

 

8.3

I understand and agree that a breach of the provisions of this Agreement will
cause Kodak irreparable injury that may not be compensable by receipt of money
damages. I, therefore, expressly agree that Kodak shall be entitled, in addition
to any other remedies legally available, to injunctive and/or other equitable
relief, including, but not limited to, temporary, preliminary and/or permanent
injunctive relief, to prevent or remedy a breach of this Agreement, or any part
hereof, and to payment of reasonable attorneys’ fees it incurs in enforcing this
Agreement.

 

8.4

If any one or more of the provisions of this Agreement shall be found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. If any one or more of the provisions of this Agreement is for
any reason held unacceptably broad, it shall be construed or rewritten
(blue-lined) so as to be enforceable to the extent of the greatest protection to
Kodak under existing law.

 

8.5

All titles or headings in this agreement are for convenience only and shall not
affect the meaning of any provision herein.

 

 

--------------------------------------------------------------------------------

 

 

 

8.6

THIS AGREEMENT IS ENTERED INTO IN THE STATE OF NEW YORK AND SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO PRINCIPALS OF CONFLICT OF LAWS. I UNDERSTAND AND
AGREE THAT ANY ACTION OR PROCEEDING UNDER, IN CONNECTION WITH OR RELATING TO
THIS AGREEMENT SHALL BE BROUGHT IN AND ADJUDICATED BY THE UNITED STATES DISTRICT
COURT, WESTERN DISTRICT OF NEW YORK IN ROCHESTER, NEW YORK, UNLESS THERE IS NO
BASIS FOR FEDERAL JURISDICTION, IN WHICH CASE SUCH ACTION OR PROCEEDING SHALL BE
BROUGHT IN AND ADJUDICATED BY THE STATE OF NEW YORK, SUPREME COURT, COUNTY OF
MONROE.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

Dated February 20, 2019

 

 

 

 

 

/s/ James V. Continenza

 

 

 

Signature of Employee

 

 

 

 

 

 

James V. Continenza

 

 

 

Employee Name (Print or Type)

 

[Signature Page to Employee’s Agreement]